      Case 1:19-cr-00625-JMF Document 129 Filed 08/20/21 Page 1 of 2



                     DAWN M. FLORIO LAW FIRM, PLLC
                             Attorney & Counselors at Law
                            488 Madison Avenue, 20th Floor
                                 New York, NY 10022
                                  Tel: (212) 939-9539
                               Facsimile: (347) 398-8062
                              DawnMFlorio@yahoo.com
                           *ADMITTED IN NY & NJ STATE AND FEDERAL


                                                            August 18, 2021

Via ECF Filing                                   Application GRANTED. Sentencing is ADJOURNED
Honorable Justice Jesse M. Furman                to October 6, 2021, at 3:00 p.m. The Clerk of Court is
United States District Court                     directed to terminate Doc. #128. SO ORDERED.
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007-1312

                                                                     August 20, 2021
                              Re: USA v. Kevin Crosby
                              Docket No. 1:19-CR-00625-JMF

Honorable Justice;

        I, Dawn M. Florio, Esq., represents Kevin Crosby on the above instant matter that
is dated September 2, 2021 @ 10am for in-person sentencing.

       I am still recovering from my knee surgery that was on July 13, 2021. After my
follow up, my physician has stated that I have to continue healing and attending physical
therapy before I am able to appear for any in person court appearances. I also need
additional time to meet with Mr. Crosby to prepare Defense Sentencing Memo. (See
Attached Physicians Letter) I am formally requesting an adjournment for Late September
or October. I apologize to the court and all parties for the inconvenience this will cause
and exclude time under the Speedy Trial Act until a date has been selected. I am
requesting that this application be acknowledged and considered.

        Should your Honor have any questions or concerns, please feel free to contact my
office at your earliest convenience.

                                                             Sincerely,

                                                             Dawn M. Florio

                                                             Dawn M. Florio, Esq.
                                                             Attorney for Kevin Crosby

CC:    All Counsel
Case 1:19-cr-00625-JMF Document 129 Filed 08/20/21 Page 2 of 2
